 

Case 1:19-cv-04587-JPO Document 60 Filed 10/04/19 Page 1of3

Undisputed Legal Inc.
590 Madison Ave 21st floor
New York, NY 10022

BROWN & ROSEN, LLC.

100 State St SUITE # 900
Brooklyn, NY 11201

INVOICE: 3821307
issued: Sep 27, 2019

 

 

 

Undisputed Legal |
590 Madison Ave 21st floor.
‘New York N¥ 10022.

   

 

 

 

 

Case: 1:19-CV-04587-JPO Plaintiff / Petitioner: ERNIE HINES D/B/A COLORFUL MUSIC
Job: 3821307 Defendant / Respondent ROC-A-FELLA RECORDS INC, ET. AL.

 

 

 

   

 

 

 

 

 

 

 

    

 

 

 

 

 

ter Descriptio Cost | Quanti al.
ROUTINE TIMOTHY MOSLEY P/K/A TIMBALAND C/O LL BUSINESS $160.00 1 $100.00
MANAGEMENT INC,

Payment Amount Paid.
Sep 27, 2019 ($100.00)
Thanks for your business. Please pay the "Balance Due" within 10 days. Total: $100.00
Amount Paid: ($100.00)

BalanceDue: $0.00

 

Undisputed Legal Inc. * 590 Madison Ave 21st floor, New York, N¥ 10022

Call: 212-203-8001 - Email: info@undisputediegal.com -

Visit: undisputedlegal.com

 

 
Case 1:19-cv-04587-JPO Document 60 Filed 10/04/19 Page 2 of 3

UNITED STATES DISTRICT COURT, NEW YORK, NY, SOUTHERN DISTRICT

 

Plaintiff / Petitioner: AFFIDAVIT OF SERVICE
ERNIE HINES D/B/A COLORFUL MUSIC Index No:
Defendant / Respondent: 1:19-CV-04587-JPO

ROC-A-FELLA RECORDS INC, ET. AL.

 

The undersigned being duly sworn, deposes and says; deponent is not a party herein, is over 18 years of age and located at 590 Madison
Ave 21st floor, New York, NY 10022. That on Tue, Oct 01 2019 AT 01:27 PM AT 3000 MARCUS AVENUE SUITE # 1W5S, LAKE SUCCESS, NY
11042 deponent served the within SUMMONS IN A CIVIL ACTION, CIVIL COVER SHEET, REPORT ON THE FILING OR DETERMINATION OF AN
ACTION OR APPEAL REGARDING A COPYRIGHT; RULE 7.1 STATEMENT, AMENDED COMPLAINT, EXHIBITS on TIMOTHY MOSLEY P/K/A
TIMBALAND C/O LL BUSINESS MANAGEMENT INC.

 

 

 

 

 

Individual: by delivering a true copy of each to said defendant, personally; deponent knew the person so served to be the person
described as said defendant therein.
Corporation: a defendant, therein named, by delivering a true copy of each to
personally, deponent knew said corporation so served to be the corporation described, and knew said individual to be
thereof.
Suitable Person: by delivering thereat, a true copy of each to BRUCE SECKENDORF a person of suitable age and discretion.

Affixing to Door: by affixing a true copy of each to the door thereof, deponent was unable with due diligence to find defendant, or
a person of suitable age or discretion thereat, having called thereon; at

 

Mailing: Deponent also enclosed a copy of same, in a postpaid sealed wrapper properly addressed to said defendant at defendant's
last known address, , and depositing said wrapper in a post office, official depository under the exclusive care
and custody of the United States Post Office, department, with New York State. Mailed on

Non-Service:

UU U UR UL

Military Service: | asked the person spoken to whether defendant was in active military service of the United States or of NY, in any
capacity whatever and received a negative reply. Defendant wore ordinary civilian clothes and no military uniform. The source of my
information and the ground of my belief are the conversations and observations above narrated. Upon information and belief |
have that the defendant is not in the military service of NY, or of the United States as that term is defined in either the State or in the
Federal statutes.

Additional Comments:
1) Successful Attempt: Oct 1, 2019, 1:27 pm EDT at Corporate: 3000 MARCUS AVENUE SUITE # 1W5, LAKE SUCCESS, NY 11042 received by
BRUCE SECKENDORF.

 

 

 

 

 

Description:
Age: 50 Ethnicity: Caucasian Gender: Male Weight: 190
Height: 5'9" Hair: Brown Eyes: Relationship: Business
manager
Other
Sworn to before me on OCT O4 2018
1 af)
Lt ~
Curtis Warren Nétary Pubc

n/a

 
Case 1:19-cv-04587-JPO Document 60 Filed 10/04/19 Page 3 of 3

AFFIDAVIT OF SERVICE BY MAIL

 

UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT CASE NO: 1:19-CV-04587-JPO
Plaintiff / Petitioner: ERNIE HINES D/B/A COLORFUL MUSIC

VS.
Defendant / Respondent: ROC-A-FELLA RECORDS INC, ET. AL.

 

| Nasim Dehghani being duly sworn deposes and says: that deponent is not a party to this action, is over 18 years of age and
resides in the state of NY.

That on Tue, Oct 01 2019 deponent served the within: SUMMONS INA CIVIL ACTION, CIVIL COVER SHEET, REPORT ON THE
FILING OR DETERMINATION OF AN ACTION OR APPEAL REGARDING A COPYRIGHT; RULE 7.1 STATEMENT, AMENDED
COMPLAINT, EXHIBITS on TIMOTHY MOSLEY P/K/A TIMBALAND C/O LL BUSINESS MANAGEMENT INC. by enclosing a copy of
same in a postpaid wrapped properly addressed to the above recipient at 3000 MARCUS AVENUE SUITE # 1W5, LAKE SUCCESS,
NY 11042 and deposited said wrapper in (a post office) official depository under exclusive care and custody of the United States
Postal Services within NY. State, Mailed on 10/01/2019 via:

First Class Mail Envelope marked "Personal and Confidential".
(check all that apply)

[CFIRST CLASS MAILING
[_IcERTIFIED MAILING
[_IRETURN RECEIPT REQUESTED
[-JoVERNIGHT MAILING

..and by certified mail marked "Personal and Confidential".

The Certified Mail Receipt Number (if applicable) is as follows:
( ).

Sworn to the > ULI U4 Zot
.

 

KONA OT oi ny

 

 

eo SAN JS TNS NaSim Dehghani
Notary Public - State of New York ROTARY ERSTE SEB NESieRoee eret been
No. V ;
Qualified in

Commission Expires:

 

UNDISPUTED LEGAL, INC., 590 MADISON AVENUE, 21ST FLOOR, NEW YORK, NEW YORK, 10022
